Citation Nr: 0021778	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-26 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability of the 
lumbosacral spine.  

2.  Entitlement to service connection for a shrapnel wound of 
the right knee.  

3.  Entitlement to a compensable rating for service connected 
scars, healed, of the lumbosacral region and the lower third, 
left thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran: service connection for a back 
disorder secondary to service connected shrapnel wounds of 
the lumbosacral region; service connection for shrapnel 
wounds of the right knee; and, a compensable rating for 
service connected scars of the back and legs.  The veteran 
filed a timely notice of disagreement and substantive appeal, 
perfecting this appeal.  

The veteran's appeal was originally presented to the Board in 
March 1998, at which time all issues on appeal were remanded 
for additional development; it has now been returned to the 
Board.  


FINDINGS OF FACT

1.  The veteran served in combat in Korea during military 
service.  

2.  The veteran is service connected for scarring of the low 
back and left thigh resulting from a shrapnel wound sustained 
in service.  

3.  The veteran has a competent medical diagnosis of 
degenerative disc disease, with some disc space narrowing, of 
the lumbosacral spine.  



4.  The evidence does not establish a nexus between any 
current disability of the lumbosacral spine and a disease or 
injury in service.

5.  The veteran has a puncture-type scar of the right knee.  

6.  The evidence does not establish a nexus between any 
current disability of the right knee, other than a scar, and 
a disease or injury in service.

7.  The veteran's scars of the low back and left thigh are 
small, well-healed, and cause no impairment to the underlying 
joints.  


CONCLUSIONS OF LAW

1.  Service connection for a disability of the lumbosacral 
spine is denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.310 (1999).  

2.  Service connection for a shrapnel wound scar of the right 
knee is granted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999).  

3.  Service connection for a disability of the right knee, 
other than scarring, is denied.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (1999).  

4.  A compensable rating is not warranted for the veteran's 
scars of the low back and left thigh.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.118, 
Diagnostic Codes 7800-7819 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

According to the veteran's service medical records, the 
veteran was wounded in September 1950 during combat in Korea.  
He experienced a shell fragment wound to the back, without 
artery or nerve involvement, according to the medical record.  
The medical record characterizes his wound as 
"superficial."  The veteran received a service separation 
medical examination in January 1952, and no orthopedic 
disabilities of the knees or lumbosacral spine were noted.  
He was awarded the Combat Infantryman's Badge and Purple 
Heart Medal for his service.  

The veteran was afforded a VA orthopedic examination in March 
1952.  He reported recurring episodes of low back pain since 
his shell fragment wound in service.  Upon objective 
examination, scars of the lumbar area of the back and lower 
left thigh were noted.  These scars were described as well-
healed and asymptomatic.  Aside from the aforementioned 
scarring of the veteran' back, no other lumbosacral 
disabilities were observed.  X-ray examination of the 
lumbosacral spine was also negative for abnormality.  The 
final diagnosis was of several well-healed, superficial, 
asymptomatic scars of the low back and left thigh.  No 
"apparent significant residual" was noted.  

In an April 1952 rating decision, the veteran was awarded 
service connection, with a noncompensable initial rating, for 
scars of the lumbar area and lower third of the left thigh.  

In September 1995 the veteran filed an informal claim for 
compensation for service-related disabilities.  He was 
afforded a new VA orthopedic examination the next month.  He 
reported a history of low back pain since his shrapnel wound 
in service.  He also stated that he sustained a shrapnel 
wound to the right knee during service.  Upon objective 
examination, the examiner could find no evidence of scarring 
in the lumbosacral spine.  X-ray examination of the spine 
revealed degenerative disc disease along the lumbosacral 
region, with several metallic densities seen along the 
paraspinal area.  The veteran's right knee exhibited a small 
scar near the patellar region but without keloid formation in 
the underlying tissue.  The final assessment was of 
"subjective residuals" of shell fragment wounds to the low 
back and right knee, remote, without evidence of scarring at 
that time.  The examiner doubted any connection between the 
veteran's shrapnel wound and his current symptomatology; 
however, degenerative joint disease was a "possibility."  

In a January 1996 rating decision, the veteran was denied 
service connection for a disability, other than scarring, of 
the lumbosacral spine, and a disability of the right knee.  A 
compensable rating for his service connected scars of the low 
back and left thigh was also denied.  He responded with a 
March 1996 notice of disagreement, initiating this appeal.  

A personal hearing at the RO was afforded the veteran in 
September 1996.  He testified that since the time he first 
injured his low back in service, he has had recurrent 
episodes of low back pain.  He occasionally experiences pain 
radiating into his legs.  Regarding his right knee, he stated 
that he sustained a shell fragment wound to the joint during 
service, and the injury has bothered him to the present.  

The veteran's claim was initially presented to the Board in 
March 1998, at which time it was remanded for additional 
development.  

A new VA medical examination was afforded the veteran in May 
1998.  Dermatological evaluation revealed scars on the 
abdomen and lower extremities.  His abdominal scar was 
described as "normal-appearing," and his scars of the lower 
extremities were "pretty small, not visible."  

June 1998 X-rays of the lumbosacral spine and left knee were 
also taken.  Degenerative disc disease was observed all along 
the lumbosacral spine, with densities in several locations.  
Examination of the left knee revealed small patellar spurs, 
but no evidence of acute fracture, effusion, or lesion.  

Another VA orthopedic examination was afforded the veteran in 
December 1999.  He again reported right knee and low back 
injuries in service.  Objective examination revealed several 
small puncture scars across the veteran's low back which were 
well-healed and difficult to visualize.  The area around 
these scars was mildly tender to palpation.  The right knee 
had a puncture-type scar over the patella which was slightly 
discolored, suggestive of a shrapnel wound.  X-rays of the 
right knee revealed mild marginal osteophyte formation, and 
X-rays of the lumbosacral spine confirmed degenerative disc 
disease.  The examiner diagnosed degenerative disc disease of 
the lumbosacral spine, but stated that in his opinion, the 
veteran's low back pain "is not related to the scar 
formation from the shrapnel injury" sustained during 
service.  Regarding the right knee, early degenerative joint 
disease was diagnosed, which the examiner did not find to be 
related to any shrapnel wound to the knee sustained during 
service.  

The RO continued the prior denials of record and the claim 
was returned to the Board.  

Analysis

I. Service connection - Lumbosacral spine disability

The veteran seeks service connection for a disability of the 
lumbosacral spine, other than scarring, due to injuries 
sustained in service.  The law provides that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be awarded for 
any disability which is due to or results from a service 
connected disability.  38 C.F.R. § 3.310 (1999).  Finally, 
certain statutorily enumerated disorders, such as arthritis, 
may be presumed to have been incurred in service if they 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (1999).  As 
with all benefit claims, when an approximate balance exists 
between the positive and negative evidence regarding the 
matter at issue, the benefit of the doubt shall be granted 
the claimant.  38 U.S.C.A. § 5107(b) (West 1991).  

As is noted above, the veteran has been awarded service 
connection for scarring of the skin in the lumbar region, 
resulting from a shell fragment wound sustained during the 
Korean Conflict.  He now alleges that he sustained a low back 
injury at the time, as a result of either the shrapnel 
imbedded in his back or being thrown to the ground by the 
shell explosion.  

Because the veteran was awarded the Purple Heart Medal and 
the Combat Infantryman's Badge, his participation in combat 
is conceded by the Board.  As a combat veteran, the statutory 
benefits of 38 U.S.C.A. § 1154(b) are applicable to the 
present appeal.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  Under these presumptions, lay evidence 
regarding diseases and injuries incurred in or aggravated by 
service will be accepted as true in the absence of evidence 
to the contrary, if they are consistent with the 
circumstances, conditions, or hardships of service.  The 
veteran has stated that he experienced a nearby grenade 
exposure during combat in Korea, and this explosion both 
lodged metallic fragments in his back and lower extremities, 
and threw him to the ground.  Because this assertion is 
consistent with the circumstances of the veteran's service, 
and is supported by the available service medical records, it 
is accepted as true by the Board.  Nevertheless, the 
statutory presumptions of 38 U.S.C.A. § 1154(b) do not exempt 
the veteran from the prior requirement of medical nexus 
evidence, linking the injury or disease in service and the 
current disability, in order for his claim to succeed on the 
merits.  Kessel v. West, 13 Vet. App. 9, 16-17 (1999).  

As an initial matter, the veteran's claim for service 
connection for a low back disability is well grounded, 
meaning it is plausible.  The service medical records 
demonstrate an in-service shrapnel wound to the low back 
region during service, and current VA medical records confirm 
degenerative disc disease of the lumbosacral spine, confirmed 
by X-ray.  Finally, an October 1995 VA medical examination, 
albeit imprecisely worded, suggests the possibility of a 
nexus between the veteran's in-service injuries and his 
current low back disability; this evidence is sufficient to 
render the veteran's claim for service connection for a low 
back disability well grounded.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).  As such, the VA has a statutory duty to 
assist the veteran in the development of his claim.  38 
U.S.C.A. § 5107(a) (West 1991).  

Both the veteran's in-service shrapnel wound to the low back, 
and his current degenerative disc disease of the lumbosacral 
spine are established by competent medical evidence and are 
accepted by the Board; the issue thus becomes whether the 
veteran's current disabilities of the lumbosacral spine are 
the result of an in-service injury, or manifest to a 
compensable degree within a year thereafter.  

At the time of the veteran's initial injury, it was 
characterized in the service medical records as 
"superficial," without artery or nerve involvement.  No 
orthopedic disabilities of the lumbosacral spine were noted 
either at the time of initial injury or during the veteran's 
January 1952 service separation examination.  Likewise, a 
March 1952 VA medical examination resulted in no findings of 
musculoskeletal disabilities of the lumbosacral spine, aside 
from scarring of the veteran's skin.  X-ray examination of 
the lumbosacral spine was also negative for any abnormality.  

The first diagnosis of a lumbosacral spine disability dates 
to September 1995, when a VA X-ray examination revealed 
degenerative disc disease of the low back.  Several metallic 
fragments were also noted in the veteran's lumbar region.  In 
his final diagnosis, the doctor diagnosed "subjective 
residuals shrapnel fragment injury of the lower back . . ., 
remote without any evidence of scarring at this time."  A 
diagnosis of "subjective residuals" both fails to establish 
a nexus between an in-service injury and a confirmed 
diagnosis of degenerative disc disease, and does not indicate 
a current disability for which service connection may be 
awarded, as service connection may not be awarded for joint 
pain, absent underlying pathology. See Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  The VA examiner also indicated the 
"possibility of degenerative joint disease of the lumbar 
spine," but ultimately he "doubt[ed] if there is a 
connection between the old shrapnel injury and the present 
patient's symptomatology."   



The Board remanded the veteran's claim for additional medical 
development, and a December 1999 VA examination was afforded 
him.  The VA physician examined the veteran and reviewed the 
medical record, concluding the veteran's low back pain "is 
not related to the scar formation from the shrapnel injury" 
sustained during service.  Thus, a clear preponderance of the 
medical evidence is against the existence of a medical nexus 
between the veteran's current disabilities of the low back 
and any in-service disease or injury.  Additionally, onset of 
any current disability of the lumbosacral spine, including 
arthritis, has not been demonstrated within a year of the 
veteran's service separation, and his disabilities of the 
lumbosacral spine are not shown to be due to or resulting 
from his service connected scarring of the low back.  

The veteran has himself alleged a medical nexus between his 
in-service injuries and his current low back symptomatology.  
He has also stated that retained metallic fragments in his 
back have resulted in various orthopedic disabilities of the 
lumbosacral spine.  However, as a layman, the veteran is not 
qualified to offer his own opinion evidence regarding medical 
causation, diagnosis, or etiology.  See Pearlman v. West, 11 
Vet. App. 443, 447 (1998) [citing Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992)].  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
of the low back, other than scarring.  A nexus has not been 
demonstrated between any current disability and an in-service 
disease or injury, and he has not demonstrated onset of his 
degenerative disc disease of the lumbosacral spine within a 
year of service separation.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).  Finally, he has not demonstrated that 
any current low back disability is due to or results from a 
service connected disability.  38 C.F.R. § 3.310 (1999).  For 
these reasons, the veteran's claim must be denied.  


II. Service connection - Right knee disability

The veteran also seeks service connection for a disability of 
the right knee, allegedly resulting from a shrapnel wound to 
the joint during service.  

As is discussed above, the veteran's participation in combat 
is conceded, and while the service medical records do not 
note any injury to the veteran's right knee during service, 
his testimony regarding such an injury is accepted by the 
Board.  Additionally, a small, well-healed scar was noted 
along the patellar region of the right knee was observed upon 
examination in October 1995 and again in December 1999.  A 
scar of the skin represents the kind of easily observable 
symptomatology for which lay testimony is sufficient, and 
thus the veteran's assertions regarding the continuity of his 
right knee scar are granted credence by the Board.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Falzone v. Brown, 8 
Vet. App. 398 (1995).  Based on these facts, the veteran's 
claim for service connection for a right knee disability is 
well grounded.  Caluza, supra.  In the absence of any 
evidence to the contrary, service connection is also 
warranted for a shrapnel wound scar of the right knee.  

However, based on his assertions, the veteran also seeks 
service connection for musculoskeletal disabilities of the 
right knee, above and beyond scarring of the skin.  For these 
reasons to be discussed below, such a claim must be denied.  

While the veteran did participate in combat, resulting in a 
shrapnel wound to the right knee, and now has disabilities of 
the right knee, including osteophyte formation and possible 
arthritis of the joint, he must still demonstrate a nexus 
between these diagnoses.  See Kessel, supra.  However, the 
medical record is devoid of any such nexus evidence.  Upon 
examination in October 1995, the veteran was diagnosed with 
"subjective residuals" of a shrapnel wound to the knee; 
however, the examiner indicated no medical nexus between any 
current objective diagnosis and an in-service injury.  When 
the veteran's right knee was re-examined in December 1999, 
the VA physician concluded the veteran's current 
symptomatology was unrelated to either his shrapnel wound or 
any scarring resulting from that wound.  In the absence of 
any evidence to the contrary, the clear preponderance of the 
evidence is against the veteran's claim for service 
connection for a right knee disability, other than scarring.  

The veteran has himself alleged that his current 
symptomatology of the right knee joint is due to his injuries 
incurred during service, but as a layperson, he is not 
qualified to offer expert opinion evidence on matters of 
medical etiology or causation.  Pearlman, supra.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a disability 
of the right knee, other than scarring.  A nexus has not been 
demonstrated between any current disability and an in-service 
disease or injury, and he has not demonstrated onset of 
arthritis of the right knee within a year of service 
separation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).  Finally, he has not demonstrated that any current 
right knee disability is due to or results from a service 
connected disability.  38 C.F.R. § 3.310 (1999).  For these 
reasons, the veteran's claim must be denied. 

III. Increased rating - Scarring of the low back and left 
thigh

The veteran seeks a compensable rating for his service 
connected scarring of the low back and left thigh resulting 
from shrapnel wounds during service.  A claim for an 
increased rating for a service connected disability is well 
grounded where the veteran asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-632 (1992).  As the veteran has alleged an 
increase in the severity of his service connected disability, 
his claim is well grounded, and the VA's statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

The veteran's scarring of the low back and left thigh is 
currently rated as noncompensable under Diagnostic Code 7805, 
for scars.  This diagnostic code requires scars to be rated 
based on the limitation of function of the affected part.  
Scars may also be afforded a 10 percent rating based on 
objective evidence of pain and tenderness.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7804-05 (1999).  

For the reasons to be discussed below, a compensable rating 
is not warranted for the veteran's service connected scars of 
the low back and left thigh.  

According to the October 1995, May 1998, and December 1999 VA 
medical examinations, the veteran's scars are small, well-
healed, and asymptomatic.  In May 1998 his low back scars 
were characterized as "normal-appearing," and his scars of 
the lower extremities were "pretty small, not visible."  
Likewise, upon examination in December 1999, these scars were 
again well-healed and difficult to visualize.  Only mild 
tenderness was noted upon palpation.  Also, no examiner has 
suggested the veteran's scars have resulted in any impairment 
of the underlying low back or left thigh.  Overall, the 
preponderance of the evidence is against a compensable rating 
for the veteran's scarring of the low back and left thigh.  
Additionally, review of the evidence under other, potentially 
analogous diagnostic codes for skin disabilities does not 
warrant a compensable rating; the veteran's scars are neither 
large, prominent, nor disfiguring, for which compensable 
ratings might be warranted.  38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7800-7819 (1999).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's scars have themselves required no 
periods of hospitalization since his service separation, and 
are not shown by the evidence to present marked interference 
with employment in and of itself, as the veteran is retired.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected scars are unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, a compensable rating is not warranted for the 
veteran's scars of the low back and left thigh resulting from 
shrapnel wounds sustained in service.  


ORDER

1.  Service connection for a disability of the lumbosacral 
spine is denied.  

2.  Service connection for a shrapnel wound scar of the right 
knee is granted.  

3.  Service connection for a disability of the right knee, 
other than scarring, is denied.  

4.  A compensable rating is denied for the veteran's service 
connected scars of the low back and left thigh.  


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 

